PROB :2
(Rev 10/93)

U.S.A. vs. Justin Davis

Case 2:10-cr-00722-GAM Document 44 Filed 04/11/19 Page 1 of 4

United States District Court

oe ‘h, Niroy7

Eastern District of Pennsylvania

April 10, 2019

Case No. 2:10CR000722-01

AMENDED VIOLATION OF SUPERVISED RELEASE

COMES NOW ANGELA SLEDGE U. 8. PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of Justin Davis who was placed on
supervised release by the Honorable Mary A. McLaughlin sitting in the Court at
Philadelphia, PA, on the 18" day of May, 2011 who fixed the period of supervision at eight.
years, and imposed the general terms and conditions theretofore adopted by the Court and also
imposed special conditions and terms as follows:

ORIGINAL OFFENSE:

ORIGINAL SENTENCE:

SPECIAL CONDITIONS:

Possession with intent to distribute cocaine base (Counts One
and Three); possession with intent to distribute controlled
substances in or near a school (Counts Two, Four, Seven, Nine,
Eleven and Thirteen); conspiracy to distribute cocaine base
(Count Five); possession with intent to distribute cocaine base
and aiding and abetting (Count Six); possession with intent to
distribute five grams or more of cocaine base (Counts Eight and
Twelve); possession with intent to distribute cocaine (Count
Ten); and possession of a cocaine base (Count Fourteen).

The defendant was committed to the U.S. Bureau of Prisons for
a total term of 60 months, followed by a total of éight years of
supervised release. A special assessment in the amount of $700
was also imposed.

1) The defendant shall refrain from the use of alcohol as well as
the illegal possession and/or use of drugs. The defendant shall
submit to testing to ensure compliance. It is further ordered
that the defendant shall submit to evaluation and treatment as
approved by the Court after receiving a recommendation by the
U.S. Probation Office. The defendant shall abide by the rules
of any program and remain in treatment until satisfactorily
discharged with the approval of the Court; 2) The defendant
shall participate in a mental health program for evaluation
and/or treatment as approved by the Court after receiving a
recommendation by the U.S. Probation Office. The defendant
shall remain in treatment until satisfactorily discharged with the
approval of the Court; 3) The defendant shall provide the U.S.
Probation Office with full disclosure of his financial records to
include yearly income tax returns upon the request of the U.S.
Probation Office. The defendant shall cooperate with the
Case 2:10-cr-00722-GAM Document*44 Filed 04/11/19 Page 2 of 4

RE: Davis, Justin

Case No. 2:10CR000722-01

JUDICIAL
RE-ASSIGNMENT:

MODIFIATION OF
CONDITIONS:

VIOLATION HEARING:

MODIFICATIONS OF
CONDITIONS:

VIOLATION HEARING:

DATE SUPERVISON
RE-COMMENCED:

DATE SUPERVISON
TERMINATE:

probation officer in the investigation of his financial dealings
and shall provide truthful monthly statements of his income; 4)
The defendant is prohibited from incurring new credit charges
or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with any
payment schedule for any fine obligation. The defendant shall
not encumber or liquidate interest in any assets unless it is in
direct service of his fine obligation or otherwise has the express
approval of the Court; and 5). The defendant shall pay a fine in
the amount of $1,000, which is payable in monthly installments
of not less than $50 per month, to commence 30 days after
release from confinement.

On December 7, 2015, this case was re-assigned to the
Honorable Gerald A. McHugh

On December 18, 2015, the Court modified the offender’s
supervision to include a 60 day placement at the RRC.

On April 1, 2016, the offender was found in violation of the
conditions of his release and his supervision was revoked. The
offender was remanded to the custody of the U.S. Bureau of
Prisons for a period of 18 months, followed by a four year term
of supervised release.

On October 23, 2018, the Court modified the offender’s
supervision to re-impose the original conditions of his
supervised release.

On January 7, 2019, the offender appeared before the Court for
a violation hearing. The offender conceded his guilt in violations
as charged and sentencing was postponed for 45 days.

March 2, 2018

March 1, 2022

The above probation officer has reason to believe that the supervised releasee has violated the
terms and conditions of their supervision under such circumstances as may warrant revocation.

These conditions are:

D. General Condition: The defendant shall not commit another federal, state, or local crime.

On March 13, 2019, the offender was arrested by the Chester Township Police
Department and was charged with conspiracy-intentional possession ofa controlled
Case 2:10-cr-00722-GAM Document 44 Filed 04/11/19 Page 3 of 4

RE: Davis, Justin
Case No. 2:10CR000722-01

substance by a person not regulated; intentional possession of a controlled substance by a
person not regulated; conspiracy-possession of marijuana; possession of marijuana and;
use/possession of drug paraphernalia (MJ-32239-CR-0000112-2019). According to the
criminal complaint, the offender was subjected to a traffic stop at 6” and Vista Streets in
Delaware County. Mr. Davis was driving a black Infinity with tint on the front windshield and
was subsequently pulled over. The arresting officer alleges that there wasa _ strong order of
marijuana emanating from the vehicle as he approached. When questioned about the odor,

the offender advised that he smoked marijuana in his vehicle on the day prior to the stop.

The vehicle was subsequently searched and a clear plastic bag with a “green veggie matter”

was recovered from the passenger side of the vehicle. Mr. Davis is alleged to have claimed
ownership of the recovered substance. Both parties were taken into custody. Bail was set at 10%
of $25,000. The next court action for this matter is April 24, 2019.

GRADE OF VIOLATION . Cc

Standard Condition #7; The defendant shall refrain from the excessive use of alcohol
and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substance, except as prescribed by a
physician.

On February 27, 2019, and March 5, 2019, the offender submitted urine samples that
tested positive for the presence of marijuana.

GRADE OF VIOLATION Cc

Standard Condition #9: The defendant shall not associate with any persons engaged in
criminal activity and shall not associate with any person convicted ofa felony, unless
granted permission to do so by the probation officer.

As noted above, the passenger of the vehicle was Amir Westbrook. A criminal record
search was conducted on Mr. Westbrook and revealed that he pled guilty to

felonious drug charges in February 2016. Mr. Davis did not seek nor was given
permission to associate with a convicted felon.

IA

GRADE OF VIOLATION
Case 2:10-cr-00722-GAM Document44 Filed 04/11/19 Page 4 of 4
4 a

RE: Davis, Justin
Case No. 2:10CR000722-01

PRAYING THAT THE COURT WILL ORDER..

AMS

cc: Assistant U.S. Attorney
Defense Attorney
U.S. Marshal's - Warrant Squad

ORDER OF THE COURT
Considered and ordered this _ 1” 7%

dayof_ taper, 0A /F
and ordered filed and made part of the
records in the above case.

Daw haw Bl —

Gerald A. McHugh
United States District Court Judge

CC.

THAT THIS PETITION BE MADE

AN ADDENDUM TO THE VIOLATION
PETITION SIGNED BY THE COURT
ON DECEMBER 19, 2018, AND THE
ISSUANCE OF A WARRANT LODGE
AS A DETAINER DIRECTING THE
NAMED SUPERVISED RELEASEE

BE BROUGHT BEFORE THE COURT
FOR A REVOCATION HEARING.

I declare under penalty of perjury that the
foregoing is true and correct.

Respectfully,

-———

Fred D. Crawford
Supervising U.S. Probation Officer

Philadelphia, PA
Date April 10, 2019

Ansela Sledge USO (2)
ay

Case: 2:10-cr-00722, Document: 41, Filed: 12-19-2018, Page 1 of 4
Pros 12
(Rev. 10/93)

United States District Court

for the

 

Eastern District of Pennsylvania |

 

December 17, 2018
U.S.A. vs. Justin Davis | Case No._2:10CR00722-1
VIOLATION OF SUPERVISED RELEASE

COMES NOW ANGELA SLEDGE U. S: PROBATION OFFICER OF THE COURT
presenting an official report upon the conduct and attitude of Justin Davis who was placed on
supervised release by the Honorable Gerald A. McHugh sitting in the Court at Philadelphia
PA, on the 18" day of May, 2011 who fixed the period of supervision at eight years, and
imposed the general terms and conditions theretofore adopted by the Court and also imposed
special conditions and terms.as follows: .

 

 

ORIGINAL OFFENSE: Possession with intent to distribute cocaine base (Counts One
arid Three); possession with intent to distribute controlled
substances in or near a school (Counts Two, Four, Seven, Nine,
Eleven and Thirteen); conspiracy to:distribute cocaine base
(Count Five); possession with intent to distribute’cocaine base
and aiding and abetting (Count Six); possession with intent to
distribute five grams or more of cocaine base (Counts Eight and
Twelve); possession with intent to distribute cocaine (Count
Ten);.and possession of a cocaine base (Count Fourteen).

ORIGINAL SENTENCE: The defendant was.committed to the U.S. Bureau.of Prisons for
a total term of 60. months, followed by a total of eight years. of
supervised release. A special assessment in the amount of $700
was also imposed.

SPECIAL CONDITIONS: 1) The defendant shall refrain from the use of alcohol as well as
the illegal possession and/or use of drugs. The defendant shall.
submit to testing to ensure compliance. It is further ordered
that the defendant shall submit to evaluation and treatment as
approved by the Court after receiving a recommendation by the
U.S. Probation Office. The defendant shall abide by the rules
of any program and remain-in treatment uritil satisfactorily
discharged with the approval of the Court; 2) The defendant
shall participate ina mental health program for evaluation
and/or treatment as approved by the Court after recéiving a
recommendation by the U.S. Probation Office. The defendant
shall remain in treatment until satisfactorily discharged with the
approval of the Court; 3) Thé defendant shall provide the U.S.
Probation Office with full disclosure of his financial records to
include yearly income tax returns upon the request of the U.S.
Case: 2:10-cr-00722, Document: 41, Filed: 12-19-2018, Page 2 of 4

RE: Davis, Justin
Case No. 2:10CR00722-1

MODIFICATION OF
CONDITIONS:

JUDICIAL
RE-ASSIGNMENT:

MODIFICATION OF
CONDITIONS

VIOLATION HEARING:

DATE SUPERVISION
RE-COMMENCED:

DATE SUPERVISON
TERMINATE:

Probation Office. The defendant shall cooperate with the
probation officer in the investigation of his financial dealings
and shall provide truthful monthly statements of his income; 4)
The defendant is prohibited from incurring new credit charges
or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with any
payment schedule for any fine obligation. The defendant shall
not encumber or liquidate interest in any assets unless it is in
direct service of his fine obligation or otherwise has'the express
approval of the Court; and 5) The defendant shall pay fine in the
amount of $1,000, which is payable in monthly installments of
not less than $50 per month, to commence 30 days after release
from confinement.

On July 17, 2015, the Court modified the offender’s supervision
to include a 60 day placement at the Residential Re-entry Center

(RRC).

On December 7, 2015, this case was re-assigned to the
Honorable Gerald A. McHugh.

On December 18, 2015, the Court modified the offender’s
supervision to include a 60 day placement at'the RRC.

On April 1,.2016, the offender was found in violation of the
conditions of his release and his supervision was revoked.

The offender was remanded to the custody of the U.S. Bureau of
Prisons for a period of 18 months, {plowed by a four year

term of supervised release,

 

~ March 2, 2018

March 1, 2022

i
|

The above probation officer has reason to believe that the supervised releases. has violated the
terms and conditions of their supervision under such circumstances as may warrant revocation.

This condition is:

A. Standard Condition #7: The defendant shall refrain ftom excessive use of alcohol and
shall not purchase, possess, use, distribute, or administer:any controlled substance or any
paraphernalia related to any controlled substance, except.as prescribed by a physician.

Mr. Davis submitted urine specimens that tested positive for the following illegal

substances:
Case: 2:10-cr-00722, Document: 41, Filed: 12-19-2018, Page 3 of 4

RE: Davis, Justin
Case No. 2:10CR00722-1 |

DATE SPECIMEN SUBMITTED ‘SUBSTANCE
DETECTED
March 22, 2018 Opiates
March 27, 2018 Opiates
July 11, 2018 Opiates
July 17, 2018 Opiates, Marijuana
& Oxycodone
October 25, 2018 Marijuana
November 7, 2018 Marijuana
November 14, 2018 Marijuana
November 29, 2018 Marijuana
December 6, 2018 Marijuana
GRADE OF VIOLATION C

B. Special Conditions: The defendant shall refrain from the use of alcohol as well as the
illegal possession and/or use of drugs. The defendant shall submit to testing to ensure

compliance. It is further ordered that the defendant shall su
treatment as approved by the Court after receiving a recomm:
Probation Office. The defendant shall abide by the rules of

bmit to evaluation and
endation by the U.S.
any such program and

remain in treatment until satisfactorily discharged with the approval of the Court.

In August 2018, the offender enrolled in outpatient treatment

at Al-Assist. Mr:

Davis admittedly reported to treatment approximately two times before he ceased to

report as directed and was subsequently discharged.

GRADE OF VIOLATION

 

Cc

Special Conditions: The defendant shall pay a fine in the ammount of $1,000, which is

payable in monthly installments of not less than $50 per month, to commence 30 days

after release from confinement.

Since his release, the offender has only paid $130.00 towards his outstanding fine
leaving an unpaid balance of $770.00, as a.result, he is currently in default.

GRADE OF VIOLATION

Iq
Case: 2:10-cr-00722, Document: 41, Filed: 12-19-2018, Page 4 of 4

‘RE: Davis, Justin .
Case No. 2:10CR00722-1:

PRAYING THAT THE COURT WILL ORDER... THE ISSUANCE OF A
SUMMONS DIRECTING THE
NAMED SUPERVISED
RELEASEE TO APPEAR AT A
PROBATION REVOCATION
HEARING.

I declare under penalty of perjury that the
foregoing is true and correct.

    

Fréd D. Crawford
Supervising U. S. Probation Officer

Philadel shia. PA
Daté December: 17, 2018

   

ce: Assistant U.S. Attorney
Defense Attorney
Defendant

ORDER OF THE COURT
Considered and ordered this _/ G7 SG day
of 2S ,20_/F and ordered
filed and made part of the records in the
above case.

“ln Bw Af fh

US. District Court Judge

CC. Prga Sledse, USPO (A)
